Citation Nr: 1741990	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating prior to May 16, 2015, and a rating in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher






INTRODUCTION

The Veteran served on active duty in the Army from August 1952 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2013 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's service-connected bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  It is his contention that his bilateral hearing loss is more severe than what is reflected by the ratings currently assigned.  In support of his claim, he has submitted an audiometry report, dated February 2014, from E.E., a private audiologist.  See March 2014 correspondence from Veteran.

According to VA regulations, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  In instances where missing information is "relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).

Here, it is unclear from the February 2014 private audiometry report whether the speech recognition scores indicated were obtained using the Maryland CNC test.  As this information bears on the probative value that is to be afforded the February 2014 private audiogram, clarification is needed from E.E., the private audiologist (or the facility where the test was conducted), to ascertain whether the speech recognition scores were obtained utilizing the Maryland CNC test.  Notably, such information is needed to accurately evaluate the severity of the Veteran's hearing impairment during the appeal period.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit the information or authorize VA to contact E.E., the audiologist who conducted the February 2014 private audiogram, or the facility where the test was conducted, to ascertain whether the Maryland CNC test was used to provide the speech recognition values for the February 2014 audiogram.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

